Judgment unanimously reversed on the law, defendant’s plea vacated and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: In view of our decision in People v Rice (156 AD2d 925 [decided herewith]), this judgment must also be reversed (see, People v Fuggazzatto, 62 NY2d 862). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — criminal sale controlled substance, fifth degree.) Present — Dillon, P. J., Green, Pine, Lawton and Davis, JJ.